Citation Nr: 0012496	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material and evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  Subsequently, in November 1997, the appellant's case 
was transferred to the RO in Cleveland, Ohio.  The appellant 
served in the United States Navy Reserves from January 1961 
to November 1961, with periods of active duty for training 
(ACDUTRA) from March 26, 1961 to March 27, 1961 and from 
April 23, 1961 to June 28, 1961. 

In addition, the Board notes that, as per the appellant's 
request, he was scheduled for an appeal hearing before a 
hearing officer at the RO in November 1998, and for a hearing 
before a traveling member of the Board in April 2000.  
However, although the appellant's mailed hearing notices were 
not returned as undeliverable, the appellant failed to appear 
to both hearings and there has been no further requests by 
the appellant or his representative to reschedule the 
hearings.  As such, the appellant's requests for appeal 
hearings will be considered withdrawn and the Board will 
proceed with its review of the claim on appeal on the present 
record.  See 38 C.F.R. § 20.704 (1999).


REMAND

The issue before the Board is whether the appellant is 
entitled to service connection for schizophrenia.  The Board 
can only grant VA compensation to individuals who have 
demonstrated by a preponderance of the evidence that they are 
a "veteran" or have veteran status and have a disability that 
is related to active service.  See 38 U.S.C.A. § 1131 (West 
1991); Laruan v. West, 11 Vet. App. 80, 84 (1998) (en banc) 
(citing Aquilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The 
term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 C.F.R. § 3.1(d) (1999).  "Active military, naval, and 
air service" is defined as active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty for training during 
which the individual was disabled or died from an injury (not 
a disease, such as schizophrenia) incurred or aggravated in 
line of duty.  See 38 C.F.R. § 3.6(a) (1999).  Unless a 
claimant first carries the initial burden of establishing 
status as a veteran, the laws administered by the Secretary 
and the resources of the VA are not applicable or available.  
See Laruan, 11 Vet. App. at 84-86.  In other words, before 
becoming entitled to status as a claimant for VA benefits, an 
appellant must first demonstrate by a preponderance of the 
evidence that he or she is a "veteran."  Procedural 
advantages and evidentiary benefits such as the benefit-of-
the doubt doctrine or having only to submit a well-grounded 
claim (as opposed to the burden of going forward with 
preponderating evidence), for example, are afforded to 
veterans by virtue of their status.  Laruan, at 85 (citing 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA will pay compensation to any veteran for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during other than a period 
of war, and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated.  See 38 U.S.C.A. § 1131 (West 1991).

The record on appeal reflects that the appellant had several 
periods of ACDUTRA.  He asserts that the onset of 
schizophrenia was during ACDUTRA performed between April 1961 
and June 1961.  The determinative question, therefore, as to 
whether this appellant served in the "active military, naval, 
or air service" is whether during any period of ACDUTRA he 
was disabled from a disease or injury incurred in or 
aggravated in line of duty.  

The Board notes that the RO had previously considered and 
denied the veteran's claim for service connection for 
schizophrenia in a December 1993 unappealed rating decision.  
When the current claim was considered, the RO initially 
denied it on the basis of the veteran's failure to submit new 
and material evidence to reopen that claim.  However, during 
development and consideration of the claim, the RO then 
conducted a de novo review of the veteran's claim, denying it 
on the basis that that since the evidence did not indicate 
that the veteran incurred schizophrenia during service, he 
did not have active duty as that term is defined by VA, and 
as such did not qualify as having "veteran" status.  His 
claim was therefore, denied as not well grounded.  The Board 
notes, however, that the U.S. Court of Appeals for the 
Federal Circuit has recently found that 38 U.S.C.A. § 5108 
applies to the reopening of a claim regardless of the grounds 
on which the claim was previously disallowed including claims 
that originally were disallowed because the claimant's 
veteran status was not established.  D'Amico v. West, No. 99-
7110 (Fed. Cir. Apr. 7, 2000) (overruling decision (or 
portions thereof) of decisions of the U.S. Court of Veterans 
Appeals only to the extent that those decisions had held that 
a denial of veteran status is not subject to reopening under 
38 U.S.C.A. § 5108).  

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Once a veteran has 
presented a well-grounded claim, the VA has a duty to assist 
him in developing facts that are pertinent to the claim.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Although the Board notes 
that the RO has denied the veteran's claim, in part, as not 
well grounded, the duty to obtain VA records is imposed prior 
to the duty to assist, and a finding of well-groundedness is 
not necessary.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Upon a preliminary review of the evidence, the Board 
notes that the veteran has indicated that there are VA 
medical records which he has identified are pertinent to his 
claim which do not appear to have been obtained and 
associated with the record.  In a January 1997 VA form 21-
4138 (Statement in Support of Claim) and in a August 1998 VA 
Form 9 (Appeal to Board of Veterans' Appeals), the appellant 
indicated that he was treated for his psychiatric disorder at 
the Brecksville, Wade Park, Battle Creek, New York City, and 
Washington D.C. VA Medical Centers.  Additionally, although 
the record includes the appellant's treatment records from 
the Detroit VA Medical Center for May 1995 to June 1995, he 
has also indicated he received treatment at this facility 
beginning in 1993.  However, the present record is devoid of 
the above noted medical records, or of any evidence showing 
that the RO has attempted to obtain such records. 

In this regard, in Bell v. Derwinski, 2 Vet. App. 611 (1992), 
the Court held that VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records were not physically part of the claims file.  In a 
precedent opinion, the VA General Counsel held that when a 
decision is entered on or after July 21, 1992, a failure to 
consider records which were in VA's possession at the time of 
that decision, although not actually in the record before the 
RO, may constitute clear and unmistakable error, if such 
failure affected the outcome of the claim.  The date July 21, 
1992, was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
Therefore, given that the present record is devoid of such 
records of or any evidence noting that the VA facilities 
notified the RO that such records were unavailable, the RO 
should attempt to obtain the appellant's treatment records 
from the Brecksville, Wade Park, Battle Creek, New York City, 
Washington D.C., and Detroit VA Medical Centers.  If these 
records cannot be obtained, the record on appeal must contain 
documentation indicating that such treatment records are 
unavailable. 

Based on the foregoing, and in order to fully and fairly 
adjudicate the appellant's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should contact the appellant 
and inquire as to his specific dates of 
treatment for his claimed psychiatric 
disorder at the Brecksville, Wade Park, 
Battle Creek, New York City, Washington 
D.C., and Detroit VA Medical Centers.  

2.  The RO should attempt to obtain the 
appellant's treatment records from the 
Brecksville, Wade Park, Battle Creek, 
New York City, Washington D.C., and 
Detroit VA Medical Centers for the 
period(s) specified by the appellant, as 
per paragraph 1.  If no specific dates 
of treatment at any one of these 
facilities are specified, a search for 
these records should be made for the 
period including from June 1961 to the 
present.  If the search for these 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facilities indicating that these records 
were not available.

3.  After completion of the above 
development, the RO should adjudicate 
the appellant's request to reopen his 
claim of entitlement to service 
connection for schizophrenia, in light 
of any additional evidence.  If the 
determination remains adverse to the 
appellant, he should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
appellant until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



